I concur in the order for a new trial but submit that it should be conditioned upon the setting aside of the Iowa judgment by a direct proceeding for that purpose in the courts of Iowa. The accident occurred in Iowa. The beneficiary resides there. The judgment, which so long as it stands is a bar to recovery, was rendered for an Iowa administrator by an Iowa court. There was jurisdiction to appoint the administrator and to render judgment for him. The real claim and the only one that can be made is that there was fraud *Page 164 
and collusion in procuring that judgment. From an ethical standpoint it is plainly a case where plaintiff should not ask the courts of any other state to interfere.
That idea accords with the theory of the statutes of Iowa. Section 12527 of the Iowa Code of 1924 requires proceedings to enjoin the execution of a judgment to be brought "in the county and court in which * * * the judgment or order was obtained." Section 12787 provides for a simple and direct attack in the court wherein the judgment was rendered. It declares that "the district court * * * may, after the term at which the same was rendered or made, vacate or modify" a judgment "for fraud practiced in obtaining the same."
That the attack on the Iowa judgment now under consideration is collateral is obvious. There can be no suggestion to the contrary. It is the rule in Iowa, as elsewhere, that a judgment may be directly attacked if it "was entered through the fraud and collusion of the parties thereto." Stewart Lbr. Co. v. Downs,142 Iowa, 420, 120 N.W. 1067, 29 L.R.A. (N.S.) 1190,19 Ann. Cas. 1100. The subject was well considered in Kwentsky v. Sirovy,142 Iowa, 385, 121 N.W. 27, and the rule was said to be that "if it be shown that the court has been imposed upon by some extrinsic or collateral fraud, the judgment may be attacked. The fraud or duress which will authorize the setting aside of a decree or judgment must be such as really prevented the unsuccessful party from having a trial." That is the kind of fraud the result of which the beneficiary claims to have been the victim in the instant case, and which would give her in equity a ground of attack upon the Iowa judgment within the rule applied by Judge Dillon in Rogers v. Gwinn, 21 Iowa, 58, and here in Gundlach v. Park, 140 Minn. 78, 165 N.W. 969, 167 N.W. 302. See also annotation of Alabama G.S.R. Co. v. Hill, 139 Ga. 224,76 S.E. 1001, in 34 Ann. Cas. 996 (999). The rule in question, allowing in a proper case appropriate equitable relief from foreign judgments, is also discussed in Freeman, Judgments (5th ed.) § 1402. It is that doctrine which induces my concurrence in the principle of this decision, but I don't think that it should be so *Page 165 
applied as to permit a resident and citizen of Iowa to put upon Minnesota courts the burden, and upon Minnesota taxpayers the expense, of relieving her, if finally her proof entitles her to relief, from this judgment of the courts of her own state. To condition the new trial here upon the vacation of the judgment by a proper proceeding in Iowa seems to me only a commonsense exercise of our discretion.